Exhibit BioTime, Inc. 1301 Harbor Bay Parkway Alameda, CA94502 Tel: 510-521-3390 Fax: 510-521-3389 www.biotimeinc.com www.embryome.com BioTime CEO Dr. Michael West to Present at World Stem Cells & Regenerative Medicine Congress 2009 and Discuss New Cell Lines with Cartilage-Forming Potential ALAMEDA, CA, May 7, 2009 – BioTime, Inc. (OTCBB: BTIM) Chief Executive Officer Michael West, Ph.D. will deliver a presentation on May 14, 2009 at the World Stem Cells and Regenerative Medicine Congress meeting in London.Dr. West’s presentation is titled “Opportunities and Challenges of Commercializing Stem Cell Research.” This year’s conference will focus on a broad array of topics related to stem cell research, including the biology, medicine, applications, regulation, and business of Stem Cells. Dr. West’s presentation will include a description of BioTime’s stem cell research programs that are focused on opportunities for near-term revenues in the development and marketing of cell lines. Dr.
